Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes et al. (US 2013/0042856) in view of Cowan et al. (US 2010/0071684).
Regarding claims 1 and 6, Switkes discloses a solar energy system (100) comprising: 
a solar energy member, a heliostat, mirror and/or a reflective front surface (reads on optical member) (110); a support structure (130) configured to support the solar energy member (110), the support structure (130) including a support (152, attached to the rear side of 110), three support legs (132, 134, 136); and 
a pivot mechanism (150) including a mounting member (frame) (152) attached to the solar energy member (110) and a mounting member (154) attached to the support structure (130), wherein the pivot mechanism (150) is adapted to pivot the solar energy member (110) about a generally horizontal axis (Ll) and about an axis (L2) that is generally perpendicular to the axis (Ll) (see paragraphs [0016]-[0019], and figure 1).
Switkes does not disclose the back surface of the optical member (i.e. a solar energy member, a heliostat, mirror and/or a reflective front surface; 110) is a frame. It is a well-known expedient in the art for the back surface of an optical member (i.e. a solar energy member, a heliostat, mirror and/or a reflective front surface) to be a frame. Specifically, Cowan discloses a double-T frame (claim 6) for the back of a solar panel that is attached to pivot mechanisms (see Cowan fig. 1, paragraph [0047]).


Regarding claim 2, Switkes discloses the heliostat of claim 1, wherein the pivot mechanism (150) is adapted to pivot the solar energy member (110) about the generally horizontal axis (Ll) and about the axis (L2) that is generally perpendicular to the axis (Ll)) (see discussion of claim 1 and paragraphs [0016]-[0019].

Regarding claim 3, Switkes discloses the heliostat of claim 1, wherein the optical member comprises a mirror (see paragraph [0016], and discussion of claim 1).  

Regarding claim 4, Switkes discloses the heliostat of claim 1, wherein the first plurality of linear members define a tripod and the upper end of the stand comprises an apex of one or more of the first plurality of linear members, the first portion of the hinge assembly coupled to one or more of the first plurality of linear members proximate to the apex; specifically Switkes discloses the support legs (132, 134, 136) are arranged in a tripod configuration in which the upper ends of the support legs (132, 134, 136) substantially converge at an apex (131), and the pivot mechanism (150) includes the mounting member (154) attached to the support structure (130)) (see figure 1, paragraphs [0016]-[0019], see discussion of claim 1)..



Regarding claim 10, Switkes discloses a heliostat of claim 1, further comprising a pair of electric motors mounted to the mounting frame and operable to control the adjustment of an elevation angle and a roll angle of the optical member (see abstract, paragraphs [0004]-[0010], [0015]-[0019]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes et al. and Cowan et al. as applied to claims 1-6 and 10 above, and further in view of  Liu (US 2012/0318325).
Regarding claim 7, Switkes discloses a heliostat of claim 1, wherein  the solar energy system (100) comprises the cable attachment brackets (184, 186, 188) mounted on the rear side (112) of the solar energy member (110), wherein the cables (181, 183, 185) extend from the support legs (134, 136, 132) to the cable attachment brackets (184, 186, 188) respectively) (see paragraphs [0017], [0019], [0027] and figure 1).

Liu discloses an automatic sunlight tracking device comprises a first transmission rope (71), a second transmission rope (72), a third transmission rope ( 41 ), and a fourth transmission rope ( 42), wherein the first, second, and third transmission ropes (71, 72, 41) are attached to a solar panel holder (1) at different positions to form a triangle). (see paragraphs [0086], [0101] and figures 6-7, 11.
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. a pair of control wires) for another known device (i.e. single control wires) wherein the result is predictable, i.e. control over tracking.

Regarding claim 8, modified Switkes discloses a heliostat of claim 7, wherein the cables (181, 183, 185) are controllably gathered and released from cable drive actuators (164, 166, 168) to control motion and position of the solar energy member (110)). (see Switkes paragraph [0032] and figures 1-2).

Regarding claim 9, modified Switkes discloses a heliostat of claim 7 further comprising a wire guide, i.e. the cables (181, 183, 185) are attached at the distal ends to the cable attachment brackets (184, 186, 188) respectively). (see paragraphs [0019], [0027] and figure 1).


Claims 11-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes et al. (US 2013/0042856) in view of Cowan et al. (US 2010/0071684).
Regarding claim 11, Switkes discloses a heliostat comprising: 

a solar energy member, a heliostat, mirror and/or a reflective front surface (reads on optical member) (110); 
a support structure (130) including three support legs (132, 134, 136) arranged in a tripod configuration in which the upper ends of the support legs (132, 134, 136) substantially converge at an apex (131), the support structure (130) configured to support the solar energy member (110); 
a plurality of cables (181, 183, 185) configured to connect the solar energy member (110) and the support structure (130); and a plurality of cable drive actuators (164, 166, 168) from which the plurality of cables (181, 183, 185) are controllably gathered and released such that a controller can control motion and position of the solar energy member (110) (see paragraphs [0016]-[0019], [0027], [0032] and figures 1-2).
Switkes does not disclose the back surface of the optical member (i.e. a solar energy member, a heliostat, mirror and/or a reflective front surface; 110) is a frame. It is a well-known expedient in the art for the back surface of an optical member (i.e. a solar energy member, a heliostat, mirror and/or a reflective front surface) to be a frame. Specifically, Cowan discloses a double-T frame (claim 6) for the back of a solar panel that is attached to pivot mechanisms (see Cowan fig. 1, paragraph [0047]).
The court has held it would be obvious to a person having ordinary skill in the art to combine prior art elements (optical members, support members, and frames, and (claim 6) specifically a T-frame as taught by Cowan) according to known methods (i.e. attachment) to yield predictable results (see MPEP § 2143). 


wherein the pivot mechanism is adapted to pivot the solar energy member (110) about a generally horizontal axis (Ll) and about an axis (L2) that is generally perpendicular to the axis (Ll) to pitch and roll the solar energy member (110)).

Regarding claim 14 would be easily added from the disclosure of Switkes (see paragraph [0017] and figure 1: the solar energy system (100) comprises three longitudinal support members (170, 171, 175) coupling to the lower ends of the support legs (132, 134, 136), and the support structure (130) rests on the ground surface (1000)).

The additional feature of claim 15 is merely variation of the disclosure of Switkes (see paragraphs [0019], [0027] and figure 1: the solar energy system (100) comprises the cable attachment brackets (184, 186, 188) mounted on the rear side (112) of the solar energy member (110), wherein the cables (181, 183, 185) are attached at the distal ends to the cable attachment brackets (184, 186, 188) respectively).


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Switkes et al. and Cowan as applied to claims 11-15 above, and further in view of Liu (US 2012/0318325).

wherein the cables (181, 183, 185) extend from the support legs (134, 136, 132) to the cable attachment brackets (184, 186, 188) respectively). 
In view of Liu (see paragraphs [0086], [0101] and figures 6-7, 11: an automatic sunlight tracking device comprises a first transmission rope (71), a second transmission rope (72), a third transmission rope ( 41 ), and a fourth transmission rope ( 42), wherein the first, second, and third transmission ropes (71, 72, 41) are attached to a solar panel holder (1) at different positions to form a triangle).
The court has held it would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. a pair of control wires) for another known device (i.e. single control wires) wherein the result is predictable, i.e. control over tracking.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes et al. and Cowan as applied to claim 11 above, and further in view of Liu (US 2012/0318325) and Gross et al. (US 2018/0076757).
Regarding claim 17 would be easily derived from a combination of the disclosure of Switkes as modified by Liu (see discussion of claim 16) (see Liu paragraphs [0086], [0088], [0101] and figures 6-8, 11: the third transmission rope ( 41) and the fourth transmission rope (42) wound and unwound by a first drive device (81) including a pulley, and 

In view of Gross (see paragraph [0020] and figures 4-9);  a solar energy tracking assembly (100) comprises a nut member (134) driven along a longitudinal axis of an actuator housing (130) via rotation of a lead screw (132), and a pair of support members (136) connected to the nut member (134) by a pair of pins (135), wherein as the nut member (134) is driven proximally by rotation of the lead screw (132) toward an opening (130a) of the actuator housing (130), a solar energy panel (110) is pivoted downward toward a position parallel with the ground or mounting surface, wherein as the nut member (134) is driven distally by rotation of the lead screw (132) away from the opening (130a) of the actuator housing (130), the solar energy panel (110) is pivoted upward toward an upright position relative to the ground surface).
The court has held it would be obvious to use a known technique (as taught by Gross) to improve similar devices (solar tracking devices) in the same way (to actuate supports to track the sun).
Further, modified Switkes discloses (see Switkes paragraphs [0019], [0027] and figure 1): the cables (181, 183, 185) are attached at the distal ends to the cable attachment brackets (184, 186, 188) respectively).


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Switkes et al. (US 2013/0042856) in view of Cowan et al. (US 2010/0071684).
Regarding claim 19, Switkes discloses a heliostat (solar energy system (100)) comprising: 
a solar energy member, a heliostat, mirror and/or a reflective front surface (reads on optical member) (110); 
a support structure (130) configured to support the solar energy member (110); a pivot mechanism (150) including a mounting member (152) attached to the solar energy member (110) and a mounting member ( 154) attached to the support structure ( 130), 
the pivot mechanism (150) adapted to pivot the solar energy member (110) about a generally horizontal axis (Ll) and about an axis (L2) that is generally perpendicular to the axis (Ll); and a plurality of cable drive actuators ( 164, 166, 168) for adjusting one or both of pitch angle and roll angle of the solar energy member ( 110) (see paragraphs [0016]-[0018], [0022]-[0024] and figure 1).
Switkes does not disclose the back surface of the optical member (i.e. a solar energy member, a heliostat, mirror and/or a reflective front surface; 110) is a frame. It is a well-known expedient in the art for the back surface of an optical member (i.e. a solar energy member, a heliostat, mirror and/or a reflective front surface) to be a frame. Specifically, Cowan discloses a double-T frame (claim 6) for the back of a solar panel that is attached to pivot mechanisms (see Cowan fig. 1, paragraph [0047]).
The court has held it would be obvious to a person having ordinary skill in the art to combine prior art elements (optical members, support members, and frames, and (claim 6) specifically a T-frame as taught by Cowan) according to known methods (i.e. attachment to pivot mechanisms) to yield predictable results (see MPEP § 2143). 

Regarding claim 20, Switkes discloses a heliostat of claim 19 and further (see paragraph [0032] and figure 1: 
Wherein the cables (181, 183, 185) are controllably gathered and released from the cable drive actuators (164, 166, 168) such that a controller can control the motion and position of the solar energy member (110)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721